IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROY LABORIS FAILS, JR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2097

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 11, 2016.

Petition for Writ of Prohibition.

Bruce A. Miller, Public Defender, and Jasmine Green, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.